NOTE: ThiS order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
RICARDO F. DE GUZMAN,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2011-3157
Petition for review of the Merit SyStems Protection
Board in case no. SF0831100760-I-1.
ON MOTION
ORDER
RiCard0 F. De Guzman moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT ls OR;oERED THAT:
The motion is granted

DE GUZMAN V. OPM
JUN 2 4 2011
Date
cc: Ricard0 F. De Guzman
2
FOR THE CoURT
/sf J an Horba1y
J an Horbaly
C1erk
Jeanne E. Davidson, Esq. pulp
s21
'.3. CUURT 0F APPEA F R
THE FEDERAL CfRCll?T 0
JuN 24 2011
umwa
amc
n